Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000738
                                                         15-NOV-2017
                                                         08:12 AM
                          SCPW-17-0000738

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   RENE UMBERGER, MIKE NAKACHI, KA#IMI KAUPIKO, WILLIE KAUPIKO,
CONSERVATION COUNCIL FOR HAWAI#I, THE HUMANE SOCIETY OF THE
UNITED STATES, and CENTER FOR BIOLOGICAL DIVERSITY, Petitioners,

                                 vs.

THE HONORABLE JEFFREY P. CRABTREE, Judge of the Circuit Court of
     the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

 DEPARTMENT OF LAND AND NATURAL RESOURCES, STATE OF HAWAI#I, and
        PET INDUSTRY JOINT ADVISORY COUNCIL, Respondents.


                        ORIGINAL PROCEEDING
                     (CIVIL NO. 12-1-2625-10)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioners’ petition for writ of

mandamus, filed on October 23, 2017, petitioners’ supplement to

the petition for writ of mandamus, filed on October 30, 2017, the

respective supporting documents, and the record, it appears that

petitioners fail to demonstrate a clear and indisputable right to

the requested relief.   See United States v. Kellington, 217 F.3d
1084, 1095 n.12 (9th Cir. 2000); Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, November 15, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2